  8:20-cv-00475-RGK-PRSE Doc # 8 Filed: 12/07/20 Page 1 of 5 - Page ID # 55




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

BRIAN SUNDBERG,

                    Petitioner,                            8:20CV475

       vs.
                                               MEMORANDUM AND ORDER
SCOTT FRAKES,
Director of Corrections,

                    Respondent.


      This matter is before the court on preliminary review of Petitioner Brian
Sundberg’s Petition for Writ of Habeas Corpus (Filing 1) brought pursuant to 28
U.S.C. § 2254. The purpose of this review is to determine whether Petitioner’s
claims, when liberally construed, are potentially cognizable in federal court.
Condensed and summarized for clarity, Petitioner’s claims are:

      CLAIM ONE:   Ineffective assistance of counsel for failing to file a motion
                   to discharge defendant on Speedy Trial ground violations.
      CLAIM TWO:   Ineffective assistance of counsel for failure to file a motion
                   to suppress defendant’s statements to police.
      CLAIM THREE: Ineffective assistance of counsel for failure to investigate
                   insanity defense.
      CLAIM FOUR: Ineffective assistance of counsel for failing to argue on
                   appeal District Court breached plea agreement.
      CLAIM FIVE:  Ineffective assistance of counsel for failing to raise on
                   appeal District Court imposed a disproportionate sentence.

      The court determines that these claims, when liberally construed, are
potentially cognizable in federal court. However, the court cautions Petitioner that
no determination has been made regarding the merits of these claims or any defenses
to them or whether there are procedural bars that will prevent Petitioner from
obtaining the relief sought.
  8:20-cv-00475-RGK-PRSE Doc # 8 Filed: 12/07/20 Page 2 of 5 - Page ID # 56




      IT IS THEREFORE ORDERED that:

      1.    Upon initial review of the habeas corpus petition (Filing 1), the court
preliminarily determines that Petitioner’s claims, as they are set forth in this
Memorandum and Order, are potentially cognizable in federal court.

       2.    By January 21, 2021, Respondent must file a motion for summary
judgment or state court records in support of an answer. The clerk of the court is
directed to set a pro se case management deadline in this case using the following
text: January 21, 2021: deadline for Respondent to file state court records in support
of answer or motion for summary judgment.

      3.    If Respondent elects to file a motion for summary judgment, the
following procedures must be followed by Respondent and Petitioner:

             A.    The motion for summary judgment must be accompanied by a
                   separate brief, submitted at the time the motion is filed.

             B.    The motion for summary judgment must be supported by any
                   state court records that are necessary to support the motion.
                   Those records must be contained in a separate filing entitled:
                   “Designation of State Court Records in Support of Motion for
                   Summary Judgment.”

             C.    Copies of the motion for summary judgment, the designation,
                   including state court records, and Respondent’s brief must be
                   served on Petitioner except that Respondent is only required to
                   provide Petitioner with a copy of the specific pages of the record
                   that are cited in Respondent’s motion and brief. In the event that
                   the designation of state court records is deemed insufficient by
                   Petitioner or Petitioner needs additional records from the
                   designation, Petitioner may file a motion with the court
                   requesting additional documents. Such motion must set forth the


                                          2
  8:20-cv-00475-RGK-PRSE Doc # 8 Filed: 12/07/20 Page 3 of 5 - Page ID # 57




                  documents requested and the reasons the documents are relevant
                  to the cognizable claims.

            D.    No later than 30 days following the filing of the motion for
                  summary judgment, Petitioner must file and serve a brief in
                  opposition to the motion for summary judgment. Petitioner may
                  not submit other documents unless directed to do so by the court.

            E.    No later than 30 days after Petitioner’s brief is filed, Respondent
                  must file and serve a reply brief. In the event that Respondent
                  elects not to file a reply brief, he should inform the court by filing
                  a notice stating that he will not file a reply brief and that the
                  motion is therefore fully submitted for decision.

            F.    If the motion for summary judgment is denied, Respondent must
                  file an answer, a designation and a brief that complies with terms
                  of this order. (See the following paragraph.) The documents must
                  be filed no later than 30 days after the denial of the motion for
                  summary judgment. Respondent is warned that failure to file
                  an answer, a designation and a brief in a timely fashion may
                  result in the imposition of sanctions, including Petitioner’s
                  release.

       4.   If Respondent elects to file an answer, the following procedures must
be followed by Respondent and Petitioner:

            A.    By January 21, 2021, Respondent must file all state court
                  records that are relevant to the cognizable claims. See, e.g., Rule
                  5(c)-(d) of the Rules Governing Section 2254 Cases in the United
                  States District Courts. Those records must be contained in a
                  separate filing entitled: “Designation of State Court Records in
                  Support of Answer.”



                                         3
8:20-cv-00475-RGK-PRSE Doc # 8 Filed: 12/07/20 Page 4 of 5 - Page ID # 58




         B.    No later than 30 days after the relevant state court records are
               filed, Respondent must file an answer. The answer must be
               accompanied by a separate brief, submitted at the time the
               answer is filed. Both the answer and the brief must address all
               matters germane to the case including, but not limited to, the
               merits of Petitioner’s allegations that have survived initial
               review, and whether any claim is barred by a failure to exhaust
               state remedies, a procedural bar, non-retroactivity, a statute of
               limitations, or because the petition is an unauthorized second or
               successive petition. See, e.g., Rules 5(b) and 9 of the Rules
               Governing Section 2254 Cases in the United States District
               Courts.

         C.    Copies of the answer, the designation, and Respondent’s brief
               must be served on Petitioner at the time they are filed with the
               court except that Respondent is only required to provide
               Petitioner with a copy of the specific pages of the designated
               record that are cited in Respondent’s answer and brief. In the
               event that the designation of state court records is deemed
               insufficient by Petitioner or Petitioner needs additional records
               from the designation, Petitioner may file a motion with the court
               requesting additional documents. Such motion must set forth the
               documents requested and the reasons the documents are relevant
               to the cognizable claims.

         D.    No later than 30 days after Respondent’s brief is filed, Petitioner
               must file and serve a brief in response. Petitioner must not submit
               any other documents unless directed to do so by the court.

         E.    No later than 30 days after Petitioner’s brief is filed, Respondent
               must file and serve a reply brief. In the event that Respondent
               elects not to file a reply brief, he should inform the court by filing
               a notice stating that he will not file a reply brief and that the
               merits of the petition are therefore fully submitted for decision.

                                      4
  8:20-cv-00475-RGK-PRSE Doc # 8 Filed: 12/07/20 Page 5 of 5 - Page ID # 59




            F.    The clerk of the court is directed to set a pro se case management
                  deadline in this case using the following text: February 22,
                  2021: check for Respondent’s answer and separate brief.

       5.    No discovery shall be undertaken without leave of the court. See Rule
6 of the Rules Governing Section 2254 Cases in the United States District Courts.

      Dated this 7th day of December, 2020.

                                            BY THE COURT:



                                            Richard G. Kopf
                                            Senior United States District Judge




                                        5
